Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election

1.  	Applicant has affirmed the election of Group II and the species of peptide comprising SEQ ID NO:195 and the additional peptide antigen from AKAP4.  Claim 8 has been amended to now require at least two peptides comprising sequences selected from different SEQ ID Nos of claim 8, and it is noted that SEQ ID NO:212 comprises a sequence of AKAP4, so a peptide comprising SEQ ID NO:212 has been rejoined.

2.  	The amendment filed May 20, 2022, is acknowledged and has been entered.  
	Claims 6-8 and 13 have been amended.  

3.  	Claims 1-14 are pending in the application.  

4.    	Claims 1-6 and 8 are withdrawn from further consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or non-elected species of invention.  Claims 7 and 9-14 are under consideration.



Grounds of Rejection Withdrawn
5.	The grounds of rejection set forth in the previous Office action have been obviated or rendered moot by Applicant’s amendment.  


New Grounds of Rejection

Claim Rejections - 35 USC § 103
6.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, Jian-xin (WO 2012/051282 A2, of record), Shi et al (CII, 62:1723-1732, 2013, of record), Saini et al (PLOS, 8(2):1-13, 2013, of record), Parentaeu et al (US 2016/0161486 A1) and Ciesielski et al (CII, 57:1827-1835, 2008).
Gao teaches treating cancers, including breast cancers by administering PL2L protein having at least one tumor-specific antigen useful as a tumor vaccine (see pages 36-41). Gao teaches PL2L proteins are overexpressed in breast cancer and promote tumorgenesis.  Gao teaches a PL2L protein comprising SEQ ID NO:25 or 444 to 973 of human Piwil2 of SEQ ID NO:23 (see AZV32347) that comprise the instant SEQ ID NO:195 sequence of FVASINLTLTKWYSR (see alignment). Gao teaches administering the vaccine with other targeted therapies, chemotherapeutic agents or radiation (see page 36 and 39-40).  Gao teaches that multiple P2L2 peptides can be administered and that peptides of up to 40 amino acids are preferred (see pages 36-37) and using peptides with or without flanking sequences (see page 40). Gao teaches conjugating the peptides to KLH (see page 48).

RESULT 12
AZV32349
ID   AZV32349 standard; protein; 445 AA.
XX
AC   AZV32349;
XX
DT   07-JUN-2012  (first entry)
XX
DE   Human piwi-like 2 (Piwil2) protein PIWI domain, SEQ ID 25.
XX
KW   Hili; PIWIL2; Piwi like protein 2; adenocarcinoma; adenoma;
KW   antibody production; antibody therapy; biomarker; cancer; carcinoma;
KW   cytostatic; diagnostic test; hepatocellular carcinoma;
KW   immune stimulation; insulinoma; leukemia; lymphoma; melanoma; neoplasm;
KW   neuroblastoma; prognosis; prophylactic to disease; sarcoma; therapeutic;
KW   vaccine, general.
XX
OS   Homo sapiens.
XX
CC PN   WO2012051282-A2.
XX
CC PD   19-APR-2012.
XX
CC PF   12-OCT-2011; 2011WO-US055944.
XX
PR   14-OCT-2010; 2010US-0393143P.
XX
CC PA   (OHIS ) UNIV OHIO STATE RES FOUND.
XX
CC PI   Gao J;
XX
DR   WPI; 2012-E51013/30.
XX
CC PT   New monoclonal antibody which binds specifically to a piwi-like 2 
CC PT   (PIWIL2) and Piwil2-like (PL2L) protein, useful for detecting and 
CC PT   treating cancer.
XX
CC PS   Disclosure; SEQ ID NO 25; 87pp; English.
XX
CC   \The present invention relates to a novel isolated monoclonal antibody 
CC   which binds specifically to at least one of: a piwi-like 2 (PIWIL2) 
CC   peptide and a Piwil2-like (PL2L) protein. The invention also includes: 
CC   (1) an isolated antibody which is produced by the hybridoma cell line MH-
CC   KAOl, deposited under registration number PTA-11853 at the ATCC, Manassas
CC   VA, US; (2) a composition comprising the antibody; (3) a reagent 
CC   comprising the antibody; (4) a test kit comprising the reagent; (5) an 
CC   isolated cell which produces the antibody; (6) a hybridoma cell line 
CC   which produces the isolated antibody; (7) a method of assaying a 
CC   biological specimen for a cancer, which comprises: contacting a sample of
CC   the biological specimen with the isolated monoclonal antibody which binds
CC   specifically to at least one of: a PIWIL2 peptide and a PL2L protein; and
CC   detecting PIWIL2 and or a PL2L protein by the monoclonal antibody; (8) a 
CC   method of diagnosing a cancer; (9) a human antibody or an antigen-binding
CC   portion thereof that specifically binds to and activates a PL2L protein; 
CC   (10) a monoclonal antibody (mAb Kao1 and mAb Kao2/3) to human PL2L 
CC   proteins which inhibits tumorigenesis of PL2L proteins-expressing tumor 
CC   cells; (11) an isolated PL2L peptide Pa and Pb having sequences of SEQ ID
CC   NO:26 (see AZV32350) and SEQ ID NO:27 (see AZV32351) and an isolated 
CC   Piwil2 having a sequence of SEQ ID NO:28 (see AZV32352); (12) an isolated
CC   protein comprising an amino acid sequence of human, PL2L60, starting from
CC   444 to 973 of human Piwil2 of SEQ ID NO:23 (see AZV32347); (13) an 
CC   isolated PL2L protein having at least one tumor-specific antigen useful 
CC   as a tumor vaccine; (14) a PL2L peptide vaccine useful to induce 
CC   effective antitumor immunity; (15) a pharmaceutical composition 
CC   comprising at least one antibody and at least one excipient and/or at 
CC   least one pharmaceutically acceptable vehicle; (16) a method for treating
CC   a subject having a malignancy which comprises a tumor; (17) a method for 
CC   enhancing an immune response against cancers; (18) a method for treating 
CC   a cancer-associated disease; and (19) a vaccine comprising the antibody. 
CC   The monoclonal antibody of the invention used as a medicament, preferably
CC   for the production of a medicament intended for the treatment of cancer, 
CC   where the cancer is selected from leukemia, lymphoma, adenoma, 
CC   adenocarcinoma, carcinoma, melanoma, sarcoma, neuroblastoma, hepatoma, 
CC   insulinoma and endothelioma and the isolated PL2L protein is useful as a 
CC   diagnostic and a therapeutic tumor biomarker for detection and prognosis 
CC   of cancer and the PL2L peptide vaccine useful to induce effective anti-
CC   tumor immunity against tumors originated from various types of tumors. 
CC   The present sequence represents a human piwi-like 2 (Piwil2) protein PIWI
CC   domain, which can be identified by monoclonal antibody of the invention 
CC   for the treatment of the above-mentioned diseases.
XX
SQ   Sequence 445 AA;

  Query Match             100.0%;  Score 78;  DB 19;  Length 445;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FVASINLTLTKWYSR 15
              |||||||||||||||
Db        249 FVASINLTLTKWYSR 263


Shi et al teach identifying novel epitopes in PL2L proteins that could be used in immunotherapy of tumors expressing PL2L and that breast cancers are known to be PL2L protein positive (see abstract and page 1724).  Shi et al teach that one of those peptides is FVASINLTL (see Table S1).
Saini et al teach that AKAP4 was found expressed by 79% of breast cancer patients tested which makes it a potential target for immunotherapeutic use as an antigen target (see abstract and page 8).   
Parentaeu et al teach that AKAP4 was found expressed by 85% of breast cancer patients tested and identifying core 9 mer epitope sequences that would be potential epitopes to create reactive T cells for treating cancer (see pages 1-4, 10 and Example 6). Parentaeu et al teach AKAP4 comprises instant SEQ ID NO:212 (see SEQ ID NO:118) and core 9 mers sequences of SEQ ID NO:119, 120, 121, 172 and 296 that are comprised within instant SEQ ID NO:212 over its whole length (see Example 6).
Ciesielski et al teach that a larger peptide with multiple Class I epitopes was able to elicit both CD8+ and CD4+ CTL which was significantly more effective than a 9 mer core epitope with only one class I epitope as the longer vaccine produced significant CTL responses and cytokine production (see abstract and discussion).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to treat breast cancers that express PL2L and AKAP4 proteins with PL2L proteins comprising SEQ ID NO:195 conjugated to KLH and AKAP4 protein comprising SEQ ID NO:212 and also combined with other therapies taught by Gao.
One would have been motivated to do so because both have been individually taught in the prior art to as antigens expressed in cancer where the peptide would have use in to treat breast cancers that express the antigens.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to make a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant process claims, one of ordinary skill in the art would have reasonably expected to treat breast cancers by administering PL2L proteins comprising SEQ ID NO:195 conjugated to KLH and AKAP4 protein comprising SEQ ID NO:212 and combined with other therapies taught by Gao.  Notably, Gao recognized that PL2L proteins comprising SEQ ID NO:195 could be used to treat breast cancers in combination with other therapies and Shi et al teach that one of those novel peptides is FVASINLTL which is in the peptides of Gao, while Saini et al and Parentaeu et al teach using AKAP 4 peptides.  Gao also teach using flanking sequences, such that one would have recognized that peptides of up to 40 amino acids comprising SEQ ID NO:195 or SEQ ID NO:212 would be preferred. Notably, Gao, Parentaeu and Ciesielski et al all teach that longer sequences can be used and Ciesielski et al teach that there are advantages in using longer sequences with multiple class I and class II epitopes, so one would have been motivated to use peptides of up to 40 amino acids comprising SEQ ID NO:195 or SEQ ID NO:212 as these peptides comprise multiple class I and class II epitopes. Parentaeu et al teach 5 class I epitopes that overlap in SEQ ID Nos 119, 120, 120, 172 and 296, so one would have been motivated to make vaccines comprising these epitopes which comprise instant SEQ ID NO:212 and would also be expected to comprise a class II epitope for use in the vaccine in view of the references. Then as the references recognize that these proteins are expressed in breast cancer, one would have been motivated to use such methods to treat breast cancer patients or mouse models of breast cancers when those cancers express both proteins.
Furthermore, Saini teach that AKAP4 has restricted expression in testis and testis is an immune privileged organ where HLA molecules are not expressed (see page 8), so also using AKAP4 fragments comprising the sequence of SEQ ID NO:212 would have the advantage of targeting another breast cancer antigen in addition to PL2L without expected side effects to better treat breast cancer.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


Conclusion


8.	No claims are allowed.  

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935	
				
/Brad Duffy/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        September 8, 2022